DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,089,777.  Although the claims at issue are not identical, they are not patentably distinct from each other as the current application and patent substantially claim similar limitations.  The current application however, fails to further include “at least one electronic record of the one or more electronic records specifies a result of a randomized event that occurred during the particular instance of the particular game”.  However, it would have been obvious for one with ordinary skill in the art, at the time of the invention, to have modified current application to include an electronic records which specifies a result of a randomized event that occurred during the particular instance of the particular game, to further allow filtering to better determine past inputs in a game.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Although the claim(s) are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition satisfying Step I of an eligibility analysis), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena, and abstract ideas (constituting Steps 2A and 2B of the eligibility analysis).  The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. 
The 2014 Interim Guidance outlines Steps 2A and 2B equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another. 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the art;
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

	A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “long held that this provision contains an important implicit exception[:] Laws of nature, natural phenomena, and abstract ideas are not patentable.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012)). Under the now familiar two-part test described by the Supreme Court in Alice, “[w]e must first determine whether the claims at issue are directed to a patent-ineligible concept,” such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea without any limitations which qualify as “significantly more” than the abstract idea itself.
Under Step 2A, and based on Supreme Court decision for similar subject matter {OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)}, the current application has been rejected as the claims are directed to the abstract idea of storing and retrieving gameplay information in a cloud storage.  See United States Court of Appeals for the Federal Circuit decision TLI Communications LLC v. A. V Automotive, LLC.  

In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (i.e., Certain methods of organizing human activities, engaging in lawful wagering) without any limitation(s) which qualify as “significantly more” than the abstract idea itself, but which are merely implemented/applied on a computer.  
Under Step 2A, the claims are directed towards statutory categories of invention. The claimed invention relates to storing one or more electronic records of period of past game play and retrieving said records.  All independent claims recite this principle. 
This describes an abstract concept similar to those found by the courts be abstract, such as organizing human activities, using categories to organize, store and transmit information and method of organizing human activity.  The Examiner deems that the claimed invention therefore is directed to the abstract idea.  
Under Step 2B, no element or combination of elements is sufficient to ensure the claim as a whole amounts to significantly more that the abstract idea itself.  For example, the physical components including devices and systems, displays and memories considered individually and as an ordered combination merely implement the abstract idea at a high level of generality and fail to impose meaningful limitations to impart patent-eligibility.  Consequently, the claims lacked an inventive concept that would transform them into patent-eligible application of the incorporated abstract idea.  Appropriate attention is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 11-17 & 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dutilly et al. (US Patent 8,088,012, referred to hereinafter as Dutilly).
Claims 1, 11 & 21:	Dutilly discloses storing one or more electronic records of at least a period of past gameplay, the one or more electronic records comprising (col. 2: 42-3), particular saved states of game objects at a particular checkpoint in time during the period of past gameplay, and captured participant inputs that affected one or more states of one or more of the game objects during the period of past gameplay, wherein the captured participant inputs (figures 2-3 & cols. 2-3: 42-19) comprise, a first subset of inputs that occurred at times before the particular checkpoint, a second subset of inputs that occurred at times after the particular checkpoint but before a second point in time during the period of past gameplay, and a third subset of inputs that occurred at times after the second point in time (cols. 3-4: 22-68), and causing the subsequent gameplay to begin from the second point at least in part by loading the particular saved states and replaying the second subset of inputs based at least in part on the times of the second subset of inputs, wherein the method is performed by one or more computing devices (cols. 5-8: 1-68).
Claims 2 & 12:	Dutilly disclose wherein an amount of time that elapses between replaying each of the second subset of inputs is based, at least in part, on an amount of time that elapsed between occurrence of corresponding participant inputs during the period of past gameplay (cols. 3-4: 43-35).
Claims 3 & 13:	Dutilly disclose before completing the step of causing the subsequent gameplay to begin from the second point, causing display of a simulated portion of the past gameplay that is based on replaying the second subset of inputs (3-4: 22-68).
Claims 4 & 14:	Dutilly disclose replaying the second subset of inputs based at least in part on the times of the second subset of inputs comprises replaying the second subset of inputs at times that are accelerated relative to the times of the second subset of inputs (col. 5: 1-60).
Claims 5 & 15:	Dutilly disclose loading the particular saved states comprises restoring game objects to same states that existed at the particular checkpoint in time during the past gameplay (cols. 7-8: 65-49).
Claims 6 & 16:	Dutilly disclose wherein states of game objects comprise one or more of: unit locations, unit movements, unit health, unit kill counts, unit experience, researched technology, or balance of one or more resources (cols. 3-4: 12-58).
Claims 7 & 17:	Dutilly disclose the captured participant inputs comprise one or more of: participant directives, participant instructions, participant decisions, participant selections, or an input that triggers network communications (cols. 3-6).

Allowable Subject Matter
Claims 8-10 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hossack (20060148571) refers to game state is saved when indicated and a history of previous game play is also recorded. Upon resumption, the history of previous game play is presented to the user and the game does not accept user input to alter the replaying game sequence. Then, once the replay is at an end, the game resumes with user control and with the saved game state. In this manner, the user can be refamiliarized with the particular instance of the game that was saved before having to take control of the game. The games might be fantasy games, sports games, adventure games, or other types of games. In a specific embodiment, as the game is played, the events of the game are stored in a circular buffer of some determined time period. The determined time period might be user settable or set by the game designer based on memory available and the type of game. Thus, for example, a chess game might have a history comprising the last seven moves, while a soccer game might have a history comprising a buffer of the last five seconds of game play. In each case, the circular buffer would be such that at any time a game save is triggered the circular buffer contains the most recent history of the game. In the example of the soccer game, the history data in the buffer would be continually overwritten as that data comes to represent events that happened more than five seconds before the current time.
Kazama (20040204230) refers to game system enables continuation of a game after the game is ceased. The game system starts to reproduce a game screen of the state before the game is ceased and to start to continue the game after the screen results in a game ceased state.
Ivory (8,298,059) refers to a method, system, and program product for creating a custom tutorial comprising the controller inputs associated with the controller manipulations that cause an action observed by a player during game play. Controller inputs are saved during game play. In response to a first player performing an action to create a tutorial, controller inputs from a tagged player are captured. A custom tutorial is created for performing game actions performed by the tagged player's avatar comprising the captured controller inputs. The tutorial is sent to a memory device accessible by the first player.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649